C. A. 11th Cir. Motions of American Trucking Associations, Inc., and Truck Trailer Manufacturers Association for leave to file briefs as amici curiae granted. Certiorari granted. Brief of petitioners is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, November 16, 1994. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 13, 1994. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, December 29, 1994. This Court’s Rule 29.2 does not apply.